DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 7-14, 16-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular independent 1, line 32 (or the last line), recites “…the mobile device provide enhanced security to the system” the amended claim limitations appears to have no support in Applicant’s disclosure.
	Independent claims 14 and 22, recite similar amendments and hence rejected on the same ground(s) as independent claim 1.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 7-14, 16-20 and 22-24 have been considered but are moot because the new ground of rejection. The amendments to the claims necessitated the new grounds of rejection discussed below. 

In response, Examiner notes Applicant’s amendments/arguments, however the PAR still meet the amended claims limitations as discussed below, please note the 112 rejection above. Besides the discloses the primary PAR (PPAR or BUEHI in view of KAREESON), such as providing security to the system (see BUEHI [0035-0040], [0049-0056-confirmation] and [0063-0069-confirmation]), provides security to the system by request confirmation before changing settings to provide services, SHIMY further discloses automatically detecting users and their respective devices within a vicinity and further discloses where the devices communicate their respective locations local server or remote server that tracks users/devices within the vicinity and changes settings and visual appearance ([0081-0084],[0088], [0094-0095], [0105], [0110], [0114] and [0129-0135]) furthermore discloses authenticating users/devices to generate merged profiles (an associated ID) and further discloses changing current display content based on user(s) viewing the current content (parental control settings and/or merged profiles settings) in relationship with movements of user(s) within the display environment and targeting interactive services to user(s) based on location(s) (figs.3-20, [0051-0052], [0070-0072], [0077-0081], [0112-0114], [0159-0161] and [0170-0175]), devices/users within a region or vicinity may communicate directly to a hub or remote server providing services using the application and user(s) locations fields including dynamically changing content currently being viewed to confirm as to parental control settings and/or merged profiles settings or rating to the detected user(s); the viewing content dynamically changes based on various conditions: a user leaving the viewing device, a child coming in the vicinity, specific users or group of users within the vicinity, the devices further changes settings and appearance when user(s) are detected or user(s) leave the vicinity, as discussed This office action is made Final.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 7, 10-14, 16, 19-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUEHI (2011/0289537) in view of KAREESON et al (2016/0044385) and further in view of SHIMY et al (2011/0069940) and further in view of SCHULTZ (2013/0212615).
	As to claim 1, BUEHI discloses temporary authentication for a user device to remotely access a VOD service and further discloses a system for allowing changing of settings and a change visual appearance of a network-enabled viewing appliance from settings and a visual appearance associated with an original subscriber to settings and a visual appearance associated with a temporary subscriber, comprising:
            A server application (VOD Application “VOD-App”) residing on a platform server (VOD Server); an appliance application residing on the network-enabled viewing appliance (Smart TV “TV-App”) or STB-App; and a mobile device application residing on a mobile device (MD-App), wherein the network-configured with the settings and the visual appearance associated with the original subscriber and wherein the original subscriber is not the temporary subscriber (figs.1-6, Abstract, [0006-0008], [0028-0030] and [0032-0037]), the system registers a viewer who is a subscriber of cable service provider’s VOD service for temporary remote services at remote location(s) outside their normal service location; the registration involves downloading a MD-App to the MD; the system can host a website that receives a request for VOD service from a viewer using a PC, the system provides a visual token on the PC and the viewer uses the MD-App to captures the image of the token; the MD sends a second token value to predefined URL using the MD communication system and based on the second token value the system determines the viewer is a subscriber of the Cable-TV and causes the selected video of the VOD to be downloaded or streamed to the PC;
           Wherein the server application determines a distance between the network-enabled viewing appliance and the mobile device by comparing the location of each and determines whether the distance is within a set distance, wherein, when the server application determines that the distance is within the set distance, the server application changes the settings and visual appearance of the network-enabled viewing appliance to an identity of the settings and visual appearance associated with the temporary subscriber, and wherein, when the server application determines that the distance is within the set distance, the server application does not change the settings and visual appearance of the network-enabled viewing appliance to the settings and visual appearance associated with the temporary subscriber, so that the settings and visual appearance of the network-enabled viewing appliance remain the settings and visual appearance associated with the original subscriber, and wherein that there is no communication between the network-enabled viewing appliance and the mobile device provides enhanced security to the system ([0022-0023], [0028-0029], [0035-0040], [0049-0056-confirmation] and [0063-0069-confirmation], not limited), note provides security to the system by request confirmation,  remote service location could be within the house or outside the house, within the house it is presume that the user is physically in the presence the devices; the system provides a visual token on the PC and the viewer uses the MD-App to captures the image of the token; the MD sends a second token value to predefined URL using the MD communication system and based on the second token value the system determines the viewer is a subscriber of the Cable-TV and causes the selected video of the VOD to be downloaded or streamed to the PC;; the MD-App can decrypt/encrypt the information derived from the visual token based on algorithms resident in the MD-App and the VOD server knows corresponding algorithm that is used by the MD-App. 
	BUEHI discloses using Apps associated with devices and server to access VOD service, to provide services to devices co-located within a vicinity and furthermore provides services to devices remote from the house or outside the vicinity and where the network-enabled viewing appliance and the mobile device each have location services thereon, wherein the location services on each of the network-enabled viewing appliance and the mobile device communicate their location to the server application (services when co-located and other services outside the vicinity) ([0028-0029], [0035-0040] and [0049-0056]) and further provides security to the system ([0049-0056-confirmation] and [0063-0069-confirmation]), provides security to the system by request confirmation before changing settings to provide services  BUT appears silent as to where the VOD-App allows services to the devices within a set distance of each other and does not allow services to the devices outside the set distance or does not allow display of subscriber content outside. 
	However, in the same field of endeavor, KAREESON discloses merging permission and content access and further discloses where the Server-App allows services to the devices within a set distance of each other and does not allow services to the devices outside the set distance or does not allow display of subscriber content outside (figs.1-8, Abstract, [0002-0007], [0029-0030], [0034-0036], [0038], [0045-0046] and [0051-0054], not limited), note the STB and device communicate message to the server ([0045-0046]), the STB and device pairs via Bluetooth and the server allows the STB and the device to established communicates and transfer information accordingly; furthermore communicates using GPS coordinates of the device and the STB to determine that the device is within a certain range of the STB    
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of KAREESON into the system of BUEHI to set a range or distance to provide services and limit services to devices within the vicinity of the set range or distance. 
	BUEHI as modified by KAREESON, discloses STB and device communicates messages to the server to enable pairing as discussed above (note remarks KAREESON), BUT appears silent as to where the devices (STB, smart device(s), etc.), each communicates their location individual to the server application including automatically logon user(s) within various regions or locations to share or join current displayed content or downloading other multimedia or current video, changing of settings and a change visual appearance of a network-enabled viewing appliance from settings and a visual appearance associated with an original subscriber to settings and a visual appearance associated with a temporary subscriber
	However, in the same field of endeavor, SHIMY further discloses automatically detecting users and their respective devices within a vicinity and further discloses where the devices communicate their respective locations local server or remote server that tracks users/devices within the vicinity and changes settings and visual appearance ([0081-0084],[0088], [0094-0095], [0105], [0110], [0114] and [0129-0135]) furthermore discloses authenticating users/devices to generate merged profiles (an associated ID) and further discloses changing current display content based on user(s) viewing the current content (parental control settings and/or merged profiles settings) in relationship with movements of user(s) within the display environment and targeting interactive services to user(s) based on location(s) (figs.3-20, [0051-0052], [0070-0072], [0077-0081], [0112-0114], [0159-0161] and  devices/users within a region or vicinity may communicate directly to a hub or remote server providing services using the application and user(s) locations fields including dynamically changing content currently being viewed to confirm as to parental control settings and/or merged profiles settings or rating to the detected user(s); the viewing content dynamically changes based on various conditions: a user leaving the viewing device    
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SHIMY into the system of BUEHI as modified by KAREESON to efficiently determine set a range(s) or distance(s) to provide services based on received device(s) locations information for efficiently transferring or sharing of content between data within the vicinity of the set range(s) or distance(s) of the devices within the location associated with the user and dynamically change viewing content based on various users activities including movement to display desired content based on the predetermined set conditions
	BUEHI as modified by KAREESON and SMIMY, disclose detecting users/devices, authenticating users and generating merged profile as discussed above, BUT appears silent as to where the identity of the viewing device at respective room or location is changed to the new user or temporary user upon detecting a new user within the location or room.
	However, in the same field of endeavor, SCHULTZ discloses gateway remote control system and method and further discloses associating users with specific remote device and IDs, enables direct or indirect communication to the gateway and where the STB or PVR authenticates users at various locations or rooms including dynamically changing an identity associated with the STB or PVR to an identify of the new or detected user to enable the new user to access various services (figs.1-5, Abstract, [0026], [0032-0034] and [0042-0044]), note user/viewer and/or device associated with the user/viewer includes a unique user ID or device ID that is identified by the gateway and/or STB/TV automatically or manually at  location(s) or room(s) when the user or device is detected in a specific room, where the identity of the STB/TV is changed based on a user/viewer location(s); the identity is forwarded to the gateway when the respective STB/TV within a location or room detects user or device and the gateway changes the identity and allows pairing up the viewer remote device at the current STB/TV to access content that was being viewed at a prior location or room including receiving other various target interactive content and/or application including application downloads based on preferences.    
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SCHULTZ into the system of BUEHI as modified by KAREESON and SHIMY, to dynamically monitor by tracking user’s location and dynamically change the identity of the viewing device to an identity of the new user to provide or target or specific content to the new user(s) based on preferences, thereby controlling devices or STBs in the household on per individual or per monitor basis.
               As to claim 7, BUEHI further discloses wherein the server application allows for the display of subscriber content on the network-enabled viewing appliance by transmitting data relating to the subscriber content to the network-enabled viewing appliance, and for storing the data on the network-enabled viewing appliance ([0035-0040] and [0050-0054]).
	As to claims 10-11, BUEHI as modified by KAREESON, SMIMY and SCHULTZ discloses all the claims limitations as discussed above, BUT appears silent as to wherein the server application queries the appliance application and the mobile device application periodically to determine whether the network-enabled viewing appliance and the mobile device are within the set distance and  wherein the server application queries the appliance application and the mobile device application once every five minutes. 
	However, in the same field of endeavor, KAREESON and SHIMY further disclose merging permission and content access and further discloses where the Server-App allows services to the devices within specific set distance(s) of each other and does not allowing services to the devices outside the set distance(s) or not allowing display of subscriber content outside and furthermore wherein the server application queries the appliance application and the mobile device application periodically to determine whether the network-enabled viewing appliance and the mobile device are within the set distance(s) and  wherein the server application queries the appliance application and the mobile device application for a specific duration(s) ([0043-0044], [0088-0089] and [0103-0108]-KAREESON, note uses Bluetooth, NFC, Wifi and other technology which provides service within set distance(s) or range(s) of distance(s) to determine the presence of device(s) to provide services within a set distance and does not provide services outside the set distance and further discloses communicating message to request confirmation from the devices within a set time before providing services and furthermore periodically transmits messages if the device(s) receiving the services, leave the vicinity; furthermore SHIMY further discloses where the Server-App allows services to the devices within specific set distance(s) of each other and does not allowing services to the devices outside the set distance(s) or not allowing display of subscriber content outside and wherein the server application queries the appliance application and the mobile device application periodically to determine whether the network-enabled viewing appliance and the mobile device are within the set distance and  wherein the server application queries the appliance application and the mobile device application within a predetermined time period(s) ([0070-0072], [0077-0081], [0159-0161] and [0170-0175]- SHIMY).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of KAREESON and/or SHIMY into the system of BUEHI as modified by the various teachings discussed above, to set specific range(s) or distance(s) to provide services for a desired application based on the set of distances to thereby limit services to devices within the vicinity of the set range(s) or distance(s) for the desired application and furthermore 
               Claims 12-13 are met as previously discussed in claim 1.
	As to claim 14, the claimed “A method for allowing the display of subscriber content on a network-enabled viewing appliance that is part of a system…” is composed of the same structural elements that were discussed in claim 1
	Claims 16 is met as previously discussed in claim 1
	Claims 19-20 are met as previously discussed in claims 10-11.
	As to claim 22, the claimed “A method for allowing the display of subscriber content on a
network-enabled viewing appliance that is part of a system…” is composed of the same structural elements that were discussed in claim 1.
	Claims 23-24 are met as previously discussed in claim 1.

              7.	Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUEHI (2011/0289537) in view of KAREESON et al (2016/0044385) and further in view of SHIMY et al (2011/0069940) and further in view of SCHULTZ (2013/0212615).
	As to claims 8-9 and 17-18, BUEHI as modified by KAREESON, SMIMY and SCHULTZ, discloses all the claim limitations as discussed above with respect to claims 1 and 14 respectively, BUT silent as to where the set distance is set to specific predetermined limitations: zero and 20 feet, zero to 100 feet, etc. 
	However, in the same field of endeavor, KAREESON further disclose where the set distance(s) is/are predetermined or set within a threshold, within other specification standards: BLUETOOTH, NFC, etc. ([0038]).
 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG